People v Lirano (2014 NY Slip Op 08754)





People v Lirano


2014 NY Slip Op 08754


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


13784 5910/11

[*1] The People of the State of New York, Respondent, —
vAntonio Lirano, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia B. Flores of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Pouliot of counsel), for respondent.

Judgment, Supreme Court, New York County (Roger S. Hayes,
J.), rendered September 28, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth and seventh degrees, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to an aggregate term of 5½ years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The police saw defendant walk to an area between the curb and parked cars and make bodily motions, including lowering his hand to the ground, that indicated that defendant was depositing an object on the ground. The police immediately went to the precise spot where such an object would have landed and found a metal box containing drugs. There was no one else at that particular location, nor were any other objects found there. The only reasonable explanation of these events is that defendant dropped the box.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK